Case: 1:09-cr-00506-JRA Doc #: 286-1 Filed: 05/30/19 1 of 9. PagelD #: 6026

PAYMENT PROCEDURES

Fines, Restitution, Special Assessments

>» ALL payments are to be made at the Clerk of Court at the address below
e NO payments to the U.S. Pretrial Services & Probation Office

> Method of payment:
°0 Cash

i. Cash payments must be made in person, not by mail, and taken directly to the
Clerk’s Office at the address listed below

e Personal Check
i, Payable to: Clerk, U.S. District Court
ii. Indicate the docket number (written below) and type of payment (fine, restitution,
or special assessment)
iii. Mail or drop off to the address listed below
iv. You must submit a self-addressed and stamped envelope with your payment if
you wish to receive a receipt for your payment
y. Checks remitted by mail will be destroyed after processing
vi. Account information is used for electronic (immediate) funds transfer. Ifthe
transfer cannot be processed because of insufficient funds, stop payments, or
closed accounts, the Clerk’s Office will impose a $53.00 returned check fee.

e Money Order/Bank Check
i. Payable to: Clerk, U.S. District Court
ii. Indicate the docket number (written below) and type of payment (fine, restitution,
or special assessment)
iii, Mail or drop off to the address listed below
iv. You must submit a self-addressed and stamped envelope with your payment if
you wish to receive a receipt for your payment

Clerk, U.S. District Court
Attn: Intake

801 West Superior Avenue

Cleveland, OH 44113-1830

  
 

 

‘gur Docket Number is:

Revised 3/2016
U.S. Department of Justice

United States Attorney
Northern District of Ohio

 

 

United States Court House
801 West Superior Avenue, Suite 400
Cleveland, Ohio 44113-1852

February 5, 2019
VIA U.S. MAIL

Thomas Greco
866 Seasons Pass Drive
Brunswick Hills, OH 44212

Re: United States of America vs. Thomas Greco
Northern District of Ohio Court Number: 1:09CR506
Dear Mr. Greco:

Enclosed is a Department of Justice Financial Statement. Please complete each section
and provide all requested documentation. If any part of the Financial Statement is not applicable
to you, then please write N/A for that part. Please sign the last page, and if you are not able to
pay the entire amount in full, then please also write in the amount you propose to pay on your
debt to the United States. Your proposed payment will be considered, but it may not necessarily
be accepted. The completed and signed Financial Statement with all requested documentation is

due within 17 days of the date of this letter. A return envelope is included for your convenience.

Very truly yours,

oy o 4 f
bs nb Gab
Paul Miller

Financial Litigation Agent
216-622-3646

Enclosure(s): financial statement, self-addressed prepaid envelope
Case: 1:09-cr-00506-JRA Doc #: 286-1 Filed: 05/30/19 3 of 9. PagelD #: 6028

U.S. Department of Justice

United States Attorney
Northern District of Ohio

United States Court House

801 West Superior Avenue, Suite 400
Cleveland, Ohio 44113-1852

Direct Dial (216) 622-3673

Facsimile (216) 522-4542

E-Mail alex.rokakis@usdoj.gov

 

March 14, 2017

Thomas J. Greco, Jr.
Reg. No. 32500-160

FCI Morgantown

P.O. Box 1000
Morgantown, WV 26507

Dear Mr. Greco:

1 cannot respond to all of your questions in your letter of January 19, 2017, as some
require legal interpretation. I cannot provide you legal advice,

e Your disability pension was not garnished because of you did not disclose it. Your
pension was garnished because of your Amended Judgment, which ordered you to pay
$994,734.84 to MetroHealth. I have included a copy of your judgment although you likely
already have it. Please see p. 7.

Next, although your financial situation may have changed, the 25% garnishment of your
disability pension is reasonable based upon the fact you are incarcerated and your day-to-day
expenses are reduced. Upon your release from BOP, your financial situation will be reevaluated
with your Probation Officer: At that time. the garnishment of your disability pension may or
may not continue,

Per your request, | have included a copy of your payment history. However, this history
does not include payments made by co-defendants Carroll and Patel.

Very truly yours,

Alex Rokakis
Assistant U_S.. Attorney

 

 

@ Enelosures
a2e801d4

A Mo a

be akg
Wo

44

eestasag £5

16...

1?

“-E8

19
rert611920
21

22

23

24

usted 25

A2AAIE

qzreasaa LO
Lr
12
3
14
aa 1S
1s
LT
18
13
ipsa 20
21

23

24
idsterta 25

| goverment. They are first in line, as you already heard
today. There will be nothing left... There will be a anll

“down to nothing. He sold. — they sold half the fumiume in

_ bacatise the consequences of violating federal Lava such as

 

who will suffer ‘the most, no matter what’ you do — he

PBN HOw wow

and doing a lot of physical work at the church.’ That's the

| kath T wanted bo actrees the latter just briefly.

 

Case: 1:09-cr-00506-JRA Doc #: 286-1 Filed: 05/30/19 4 of 9. PagelD #: 6029

vied

offerises? oes =:
Is tt fust the nave thet night be in the
newspaper? "Weteollesith official sentenced to," watever it
, that gets out, deterrence is achieved? ‘Orda we Tock a
little deaper into the person himbelf, what got’ him inwalved
in all of this, and take. into account alondg.with potential
months or years in “fil, take into accomt what else bas
happened and its deterrent affect, if anyone is paying
attention t6 him heyoud save Line of type in "The Plain
Dealer"? |

Te's the demolition of @ Lite. it‘s the
dewotition of a family. it is the utter destruction.

Every pemy in his name is going to the

nest egg for his <ife. it will be less then $100,000. They
can’t even sell their hause to satisfy their forfsieurs
sbligations~: There's nothing left. His bank accomts are

the house. “They'we sold one of their tio cars.
T think that the deterrence message’ is clear

this are not sieply yon might have to go into lock for a
period of time. : here exe ‘rani fications well beyond chat
that inure badly: to not just yoursel® but your Spdase, your

 

13

aleeady hes financially at least — is tom Greco.

Shas more do we -need-to dor what — o~ now beck
to the parsimony cleitse, what ia necessary now at this point
with your ofder, what is necessary to achieve the purposes
expressed ‘in 3553?

We talked about his year after year of
Charitable work... It goes-on to this day, He's
baer ~~ spends most of his tins uo er Our Lady of Ht. Carmel]
with Zather Richard who is in the courtroum here, helping
out with that patich, working araund the curch up there,
contxibuting over the Christmas holidays to the dasitredden

Kind of peradn he ie. that’s the kind of person he is.
She fealty thing, I'm-net going te ga inte
that. further. We've talted shout: that at length.
ie. Rieotta’s doing to talk or pick up on the
natuxe of the offense end the sentencing disparity issue,

picdgelibe) thet Ot youlgedn at the!
sj in the ides] world you'ze
looking — you're addressing disparity nationally. Yeu
don't just look at. your district or even your ciradt. the
goal is te aveid disparity. nationally.

So off the goal, 1 don't know how it gets dene

  
 

 

 

Wesaiets

Mo wm

saree 10

412

a3

14
wear BB
46

1?

38

48
sorted 20
“2h

32

23

24

tart 25

Baozaad

Oo @ ws NH Mm we

8
is
th Moe
e® & BBS

sttuze BS
16
1?
18
is
Serusree 20
2i
22
23
24

were 2S

 

 

children, the wider fanily of which you're a p-

I think that the message here is that his
missteps, I don*t care how yu charscterize it, that would
Tetiven Sake: tome: gift Gaius t4 thy te he
thought wes 2 fciemi at the time, the destruction, the
estroction that's resulted, it’s unimaginable.

 

ide ear :
over. the years fron his wife's family, all expended; all

 

| gone, ‘Thaie ned) estate, al? guns.” His wife, who will have

ta be cared for by her son; she can't. work. She's never
held. a job in her life. She's an invalid,

There are 110 rezsons why anymme who bothers
fo pay attention to this case ami who understands what he
was and what he is now will be completely detarred
wegandless of any Lenyth of sentence. Years or months you
dacide upon are not what does it. ‘There are people in this
case who are going to come out whole, who will come at
wealthy, who will came cut the othex end with houses, bank
accounts, pensions, all they need to live out their Lives
comfortably.

And one’ in partioular will go back to a
company that*s still up and fimctioning alkeit ina
different name.

SoTL think deterrence, I'm kind of melding
deterrence and ancther factor here, but the man in this case

a

in praction, but I know free time to time the pre-sentence
xeports, stapled to the heck is the chart of the cixvcuits
and across the country for diffexent categories of offense.

There are,.dbvicusly, hundreds if not.
thousands of corruptien-type cases sll across this country,
and sentences that wary sll over the map. John will talk
Shout that a Little Bait and he will talle aboot tha idea of
other sentences in this.

Bat I alieded to and maybe just want to finish
up briefly for this pert of our discussion about disparity
Just within this case, just within this case. As I said;
indisputably financial ruin.

Sentencing disparity, when I say within this
case, I"m not just talking abo: Nes) Patel and John
Carroll, i'm talking about seitencing disparity with Haresh
Patel, with Raymond Patel, people who haven't even been
charged and I doubt ever will be. They are still in
business, still, if they wish to, bidling on public
contracts. I'm not going to mention any names, but there

 

So what you have is Join Carscll, poor can is
going to haw te give oh a)" of le gene
pension. I don't. know what other pensions he say, have.

Real Patel has a hefty tab bot he Bad 18

 

 

 
 

a* Case: 1:09-cr-00506-JRA Doc #: 286-1 Filed: 05/30/19 5 of 9. PagelD #: 6030 |

Case: 1:09-cr-00506-JRA Doc #: 130 Filed: 02/17/11 Lof3. PageiD #1710

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

United States of America, ) CASE NO. 1: 09 cr 00506
)
Plaintiff } Judge Kathleen O'Malley
} :
v8, )
. )
Thomas J. Greco, Jr. ) ‘MOTION TO DECLARE
} DEFENDANT INDIGENT AND
Defendant j ASSIGNMENT OF CJA PANEL
)

Now comes the Defendant, Thomas Greco, by and through his counsel John J, Ricotta,
and respectfully requests the court make a determination as to Mr. Greco’s indigency.
é Mr. Greco is requesting appointment of CJA counsel for his appeal and preparation of the

trial transcript at the government's expense. The reason are more fully set forth in the

Memorandum attached and incorporated herein.
Respectiilly submitted,

/s/John J. Ricotta

JOHN |. RICOTTA

Reg. No. 0000778

1376 Ontario St., Suite 1810
Cleveland, Ohio 44113
(216) 241-6715

(216) 241-9434 - fax
Co-Counsel for Defendant

 
 

a

Case: 1:09-cr-00506-JRA Doc #: 286-1 Filed: 05/30/19 6 of 9. PagelD #: 6031
Case: 1:09-cr-00506-JRA Doc #: 130 Filed: 02/17/11 2 of 3. PagelD #: 1711

MEMORANDUM

On February 11, 2011, this Court sentenced Mr. Greco to 108 months (9 years)
incarceration. Mr. Greco has agreed to $120,000.00 dollars in a forfeiture order. On
February 17, 2011 the parties are returning to Court to determine an additional restitution
order. Mr. Greco’s current financials are attached for the Court to review.

In light of the Court’s previous orders which included jail, forfeiture and
restitution, and the defendant’s current financial status, counsel respectfully requests an
order finding Mr. Greco indigent and order appointing CIA counsel for his appeal, and an

order ordering the trial transcript at government’s expense.

Respectfully submitted,

/s/ John J. Ricotta
Co-Counsel for Defendant
“* _ Case: 1:09-cr-00506-JRA Doc #: 286-1 Filed: 05/30/19 7 of 9. PagelD #: 6032
_ 2417/2811 11:16 12162419434 LAW OFFICES PAGE 1/61

Case: 1:09-cr-00506-JRA Doc #: 130-1 Filed: 02/17/11 1of1. PagelD #: 1713

RE: Greco, Jr. Thomas J.

Boge

 

Financial Condition: Ability to Pay
176. On February 17, 2016 revisions and update to the following.

Since June 22" 2010 have paid Attorney Fee’s, Empire Investigation,
Cefaratti Documents and other Related Court Expenses.

Roof replaced due te Sale of Academy Home Inspection.

My Son was married and I paid for Wedding Expenses.

Net Worth

Assets

Checking Account 8143

Savings Account 100

IRA less 10% file fee 10686

Real Estate 50% Spouse based on

Estimate Sale of Home is still on the Market $104,550*
Total Assets $123,479

o Debts

Forfeiture owed 120,000

Deetor Bills 3566

Homeowners Dues 280

Cost to prepare 2010 Taxes 350

Utilities 1321

Court Cost 1200

Additional Attorney Expenses per John Ricotta $21, 825

Additional Court Expenses. $25,650

Total Debt (5174,192)

Net Worth ($50,713)

Monthly Cash Flow

Income since 1-9-09 ~Q-
PSCC RES: UOORPROSUG-IRA DGe A817 Filed: ORI 45°52 PRgUA!P, 428999

Pursuant to the MVRA, an order of restitution may be enforced “by all other available

 

and reasonable means.” 18 U.S.C. §3664(m)(1)(A)Gi). Further, the MVRA provides that “If a
person obligated to provide restitution, or pay a fine, receives substantial resources from any
source, including inheritance, settlement, or other judgment, during a period of incarceration,
such person shall be required to apply the value of such resources to any restitution or fine still
owed.” (Emphasis Added) 18 U.S.C. §3664(n). Defendant is currently incarcerated. The Court
concludes that Defendant’s back payment from OPERS clearly is clearly a substantial resource
that should be applied to his outstanding restitution obligations.
The All Writs Act, therefore, is an available alternative. United States y. Cunningham,
2012 WL 2086561, *8. The All Writs Act authorizes this Court to “issue all writs necessary or
appropriate in aid of their respective jurisdictions and agreeable to the usages and principles of
law.” 28 U.S.C. §1651(a). The use of the All Writs Act allows this Court to satisfy the
e@ requirement of §3664(n) and its July 26, 2011 restitution Order. Accordingly, OPERS is
directed to pay the total $145,812.47 representing the retroactive payments from his disability
pension and all monthly payments withheld by OPERS at the time the Government filed its

initial motion to modify Defendant’s payment schedule. '

&. Current Payments °
= The Government further seeks to garish 25% of Defendant’s future monthly OPERS
payments.”

Defendant has not raised any specific challenge to this garnishment or provided this

Court with any basis to conclude that such an order would be inappropriate. Instead,

 

* The Court includes the latter monthly payments based upon the fact that Defendant failed to fulfill his obligation to
inform the Government of these payments as required in his Judgment.

* The Court interprets the Government’s request for future garnishment to begin from the date of its motion for
modification, April 2, 2012.

 
Case: 1:09-cr-00506-JRA Doc #: 286-1 Filed: 05/30/19 9 of 9. PagelD #: 6034

 

EXHIBIT 6
2/9/11 Lee

1 Chat ultimately can ha rocnuayan.
2 So the restitution amounr in Mis cose is
3 #900, 000, less any amount that is recovered tre. jh) the
4 forfeiture promess. ALL of iL payable Lo Metis diealth. That
tiaaria 5 cant he payable through the Clerk of Court's,
6 As it relates tu this restitution fastites
7 while incarceratecl’ Mr. Greco will pay through the Bures of
8 Prisons Inmate Responsibility Program 20% of his ‘ncome
j earned while incarcerated.
irate dO Upon release trem the ‘Custecdy of the Bureau of
il Prisons, any restitution balance that remains will have to
1? he satisfied with Payments to commence no later tnan sixty
© 14 days following release from imprisonment to supervisect
L4 release, in equal monthly payments of at least a minimum of
tiatis TS 10% of defendant's gross monthly income during the team of
Lig Supervised release and thereafter as prescribed by law.
7 Because this restitution order is due ane
18 payable inmecdiately, to the extent that there are olher
149 assets available, there is nothing in this order that
beaten 20 prohibits the United States or MetroHealth from levying upon
2d . Le property ai the defendant, to the extent such property
22 is discovered after the date uf this oreen .
23 With respect to the supervised release, this
24 defendant will comply with all stanclard conditions that have
teratrae 25 been adopted by the Court. The defendant wi Ll == among

 

 
